Citation Nr: 9909229	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for herniated disc 
at L4-5 with muscle spasms and sciatica, currently evaluated 
as 20 percent disabling.

2.  Entitlement to a compensable rating for strain/bursitis 
of the left shoulder.

3.  Entitlement to a compensable rating for strain/bursitis 
of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from November 1990 to November 
1994.

The Board of Veterans' Appeals (Board) first notes that there 
is every indication from the record that the regional office 
(RO) made a diligent effort to comply with all of the 
development requested in the Board's remand of October 1997.  
Regrettably, it is not clear from the record whether a 
requested neurological examination did, in fact, go forward 
in about February 1998, and if so, whether the report from 
this examination is available for review.  More specifically, 
the Board observes that the claims file reflects that what 
appears to be computer generated information indicating that 
a neurological examination may have occurred on February 5, 
1998.  There is a written report referencing a Department of 
Veterans Affairs (VA) electromyogram (EMG) that was conducted 
pursuant to a request in January 1998, however, the actual 
date of the EMG is not clear.  A January 30, 1998, VA 
orthopedic examination report indicates that this examiner 
believed that the veteran "should complete his EMG nerve 
conduction study which has already been ordered."  This 
suggests the EMG was not completed prior to January 30.  In 
addition, the claims file reveals that the RO made repeated 
efforts to obtain the results from the reported February 5, 
1998 VA neurological examination.  All of this information 
appears to make it highly likely that a VA neurological 
examination occurred in about February 1998, and that it 
probably occurred at the same time as the EMG.  
Unfortunately, although the RO clearly attempted to obtain a 
copy of this examination, the record now before the Board 
does not firmly resolve the questions of whether, in fact, 
there was or was not a neurological examination in about 
February 1998, and if there was a neurological examination, 
why the report of this examination can not be recovered.

Thereafter, the Board notes that the RO gave the veteran 
appropriate notice of additional neurological and orthopedic 
examinations, apparently to remedy the unresolved problem of 
the missing report of the neurological evaluation.  
Unfortunately, the veteran failed to report.  However, the 
Board finds that this matter must be remanded for a clear 
determination as to whether a VA neurological examination 
went forward on about February 5, 1998, and if so, whether 
the report from this examination is available for association 
with the claims folder.  Records of VA medical treatment are 
deemed to be constructively of record in proceedings before 
the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board would further note that although it has determined 
that it is required to remand this case for the reasons noted 
above, in view of the proper notice provided to the veteran 
as to the most recently scheduled examinations (for which he 
failed to report), the Board is not currently requesting that 
the RO schedule additional VA orthopedic and/or neurological 
examination.  However, should the veteran demonstrate a 
desire for further examination while this matter is in remand 
status, the RO should make every effort to accommodate his 
request. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his back and 
shoulder disabilities.  He should be 
specifically requested to state whether 
he recalls undergoing a VA neurological 
evaluation in about February 1998.  Any 
medical records other than those now on 
file pertaining to these disabilities 
should be obtained and associated with 
the claims folder.  The RO should take 
appropriate action to clarify in the 
record whether or not a VA neurological 
examination was performed in about 
February 1998.  If such an examination 
was performed, the RO should take 
appropriate action to place a copy of 
such examination in the claims file.  If 
it proves impossible to obtain a copy of 
the report of the examination, the RO 
should provide an explanation in the 
record why the actions taken to obtain a 
copy of the report were adequate, and why 
the RO can not obtain a copy of the 
examination report. 

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to increased evaluations for 
service-connected herniated disc at L4-5 
with muscle spasms and sciatica, 
strain/bursitis of the left shoulder, and 
strain/bursitis of the right shoulder.

3.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 5 -


